                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SIDNEY CLAYTON PARISH                                                      PLAINTIFF

V.                         NO. 4:20CV01066 JM-PSH

SOCIAL SECURITY ADMINISTRATION                                       DEFENDANT

                        RECOMMENDED DISPOSITION

      This Recommended Disposition (Recommendation) has been sent to United

States District Judge James M. Moody, Jr. Either party may file written objections

to this Recommendation. If objections are filed, they should be specific and should

include the factual or legal basis for the objection.

      To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Moody can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive the right to appeal questions of fact.

I. Introduction:

      Plaintiff, Sidney Clayton Parish, applied for disability benefits on June 24,

2016, alleging disability beginning on June 1, 2015. (Tr. at 10). The application was

denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Mr. Parish’s claim. (Tr. at 19). The

Appeals Council denied his request for review. (Tr. at 1). The ALJ’s decision now
stands as the final decision of the Commissioner, and Mr. Parish has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

       The ALJ found that Mr. Parish, who was born on April 11, 1970 (Tr. at 17),

had not engaged in substantial gainful activity since the alleged onset date of June

1, 2015.1 (Tr. at 12). At Step Two of the sequential five-step analysis, the ALJ found

that Mr. Parish had the following severe impairments: degenerative disc disease

status-post lumbar fusion, degenerative joint disease, mild COPD, and unspecified

arthralgia in multiple joints. Id.

       After finding that Mr. Parish’s impairments did not meet or equal a listed

impairment (Tr. at 12), the ALJ determined that Mr. Parish had the residual

functional capacity (“RFC”) to perform work at the sedentary exertional level,

except that he required a “sit/stand option that involves standing or walking intervals

of 15 minutes and sitting in intervals of 15 minutes.” (Tr. at 13).

       The ALJ next found that Mr. Parish was unable to perform any of his past

relevant work. (Tr. at 17). The ALJ relied on the testimony of a Vocational Expert

("VE") to find that, considering Mr. Parish's age, education, work experience, and



1
 The relevant time-period for determination of eligibility for benefits is June 1, 2015 through
July 19, 2019. (Tr. at 18-19).
RFC, jobs existed in significant numbers in the national economy that he could

perform. (Tr. at 17-19). Therefore, the ALJ found that Mr. Parish was not disabled.

Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a


                                           3
mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.    Mr. Parish=s Arguments on Appeal

      Mr. Parish contends that substantial evidence does not support the ALJ=s

decision to deny benefits. He argues that: (1) the ALJ did not give proper

consideration to Mr. Parish’s subjective complaints; (2) the ALJ erred at Step Five;

and (3) the ALJ improperly evaluated the treating physician opinion. After reviewing

the record as a whole, the Court concludes that the ALJ did not err in denying

benefits.

      Mr. Parish’s main complaints were back, leg, and right knee pain. He had

fusion surgery on his back in 2012 (Tr. at 33), before the relevant time period, and

he argues that his condition has worsened to the point that he is disabled. MRI and

                                          4
CT findings showed some moderate conditions, and Dr. Richard Peek, M.D.,

performed a second lumbar fusion surgery on September 20, 2017. (Tr. at 1035-

1055). Dr. Peek told Mr. Parish that even after surgery, chronic back and leg pain

was possible. (Tr. at 1056-1057, 1275). Mr. Parish did reasonably well after surgery

with normal flexion and extension. (Tr. at 1075-1080). He had pain free active range

of motion in his lumbar spine. Id. Dr. Peek urged Mr. Parish to continue his

medications and return to his clinic in one month.2

       In 2017 and 2018, Mr. Parish had epidural steroid injections in his back, along

with branch blocks. (Tr. at 562-567, 1331-1342). He said they were somewhat

effective; Mr. Parish also got some benefit from changing positions, using heating

pads and taking pain medications. (Tr. at 430-432, 562, 1328-1329). Impairments

that are controllable or amenable to treatment do not support a finding of total

disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). In May 2018, Mr.

Parish’s pain management doctor told him to resume normal activities, and Mr.

Parish’s physical therapists told him to do exercises at home. (Tr. at 385-387). A

physician’s recommendation to exercise suggests that a claimant has an increased



2
 Mr. Parish had a history of noncompliance with treatment: failing to take medication as
prescribed, failing to follow up with pain management treatment, failing to follow multiple
doctors’ recommendations to quit his pack-a-day smoking habit, and not showing up for
appointments. (Tr. at 562-567, 727, 975, 1032-1036, 1096).

                                                5
functional capacity. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009). The

latest lumbar MRI, done in September 2018, showed normal alignment and vertebral

height, with minimal disc bulge and mild hypertophy and no disc herniation or

stenosis. (Tr. at 1402-1410). Objective tests showing mild to moderate conditions

do not support a finding of disability. Masterson v. Barnhart, 363 F.3d 731, 738-39

(8th Cir. 2004).

      Mr. Parish also had right knee problems, including meniscus tears and

chondromalacia. (Tr. at 384-385, 559-560). He had multiple surgeries for that, and

he stated that surgery didn’t resolve his problems. (Tr. at 38-45). But a July 2017 x-

ray showed normal alignment and joint spacing, with mild osteophytes. (Tr. at 995).

A March 2018 clinical exam of the right knee showed normal range of motion with

some tenderness. (Tr. at 1322-1330). Although Mr. Parish alleges that he has

debilitating chronic pain, by the end of the relevant time-period, objective findings

showed improved back and knee conditions.

      Mr. Parish alleges that the ALJ failed to properly consider his subjective

complaints. When evaluating a claimant's subjective complaints of pain, the ALJ

must consider objective medical evidence, the claimant's work history, and other

evidence relating to (1) the claimant's daily activities; (2) the duration, frequency,

and intensity of the pain; (3) precipitating and aggravating factors; (4) the dosage,

                                          6
effectiveness, and side effects of medication; and (5) the claimant's functional

restrictions. See Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). The

ALJ is never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Trudell v. Saul, 2021 U.S. Dist.

LEXIS 64492 *5 (E.D. Mo. April 2, 2021); Basinger v. Heckler, 725 F.2d 1166,

1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant's subjective

complaints when they are inconsistent with the record as a whole. Battles v. Sullivan,

902 F.2d 657, 660 (8th Cir. 1990).

       In this case, the ALJ discussed the objective findings, the nature of Mr.

Parish’s pain, Mr. Parish’s response to treatment, his daily activities (although at the

hearing Mr. Parish explained he could no longer perform as many activities as

before), his non-compliance with treatment, and Mr. Parish’s problems with drug-

seeking or opiate dependency. 3 (Tr. at 14-17). The ALJ’s analysis of subjective

complaints was complete and based on appropriate factors.

       Next, Mr. Parish asserts that the ALJ was unclear about the nature of the

sit/stand option that he assigned in the RFC, and that it directly conflicted with the




3
 Mr. Parish consistently told his providers he was not using drugs, but he tested positive for
methamphetamine, amphetamine, and marijuana. (Tr. at 16, 1328-1329).


                                                 7
requirements of the surveillance system monitor job that the VE identified.4 First,

Mr. Parish cites to no regulation or case law about the requirements of the

surveillance system monitor job; he just makes lay assumptions about what is

required. He then makes a confusing argument that a sit/stand option would mean

he could not perform the sitting and standing requirements of the job. Perhaps, he

means that the ALJ should have more specifically included the frequency of the

sit/stand option in the RFC. However, this District has determined that an RFC

without a specific sit/stand frequency passes muster; the words “sit/stand option”

imply the claimant can alternate his position as needed throughout the workday. See

Robinson v. Astrue, 2011 U.S. Dist. LEXIS 129584 *17 (E.D. Ark. November 8,

2011); Buckner-Larkin v. Astrue, 450 Fed. Appx. 626, 2011 U.S. App. LEXIS

19338, 2011 WL 4361652, *1 (9th Cir. Sept. 20, 2011) ("a 'sit/stand option' . . . is

most reasonably interpreted as sitting or standing 'at will,' based on the record.");

Foster v. Astrue, 2009 U.S. Dist. LEXIS 115381, 2009 WL 4757239, *2 (M.D. Fla.

Dec. 10, 2009) (a commonsense reading of a hypothetical question and residual

functional capacity assessment referring to "a sit/stand option" is that it contemplated

an option to sit or stand at will); Younger v. U.S. Com'r of Soc. Sec., 2009 U.S. Dist.


4
  The VE stated that he reconciled any difference between the DOT and the RFC restrictions
with his job shadowing and experience (Tr. at 53). Mr. Parish does not assert specifically that
this statement was insufficient, so that argument is deemed waived.

                                                8
LEXIS 78811, 2009 WL 2827945, *12 (W.D. La. Sept. 1, 2009) ("it is assumed that

the 'sit/stand' option given by the ALJ was implicitly 'as needed' or 'at will.'");

Thompson v. Astrue, 442 Fed. Appx. 804, 2011 U.S. App. LEXIS 16568, 2011 WL

3489671, *2 (4th Cir. Aug. 10, 2011) (the residual functional capacity finding and

hypothetical "were consistent with an at-will, sit-stand option, and we find that no

greater specificity was required here."). These cases contemplated Social Security

Ruling 96-9p, 1996 SSR LEXIS 6 at *19, relative to the sit/stand option, and found

that an RFC like the one assigned in this case suffices. Mr. Parish’s argument that

he cannot perform the job identified by the VE fails. The ALJ did not err at Step

Five.

         Finally, Mr. Parish claims that the ALJ did not properly evaluate the

medical opinions. Dr. Peek filled out a short checkbox medical source statement on

August 1, 2018. (Tr. at 1318). The limitations he placed on Mr. Parish based on back

pain were very consistent with the assigned RFC, except the ALJ did not accept Mr.

Peek’s contention that Mr. Parish would need to elevate his legs, would have

manipulative restrictions, and would miss over 5 days of work per month. (Tr. at

16). But an ALJ need only accept as true the portions of an opinion that are supported

by the record. Where an opinion is only partially consistent with other evidence in

the record, an ALJ may give significant weight to some aspects of the opinion while

                                          9
discounting portions of the opinion that are not supported. Craig v. Apfel, 212 F.3d

433, 436 (8th Cir. 2000); Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)(“physician opinions that are internally inconsistent . . . are entitled to less

deference than they would receive in the absence of inconsistencies.”) For example,

Dr. Peek noted that Mr. Parish was progressing as expected after the back surgery

he had performed, with pain-free range of motion, and that he may continue to have

chronic pain even with treatment. (Tr. at 1035-1065, 1275). Dr. Peek noted that

medications helped Mr. Parish to some degree, and that he had normal range of

motion and normal strength. (Tr. at 1275-1276). Likewise, the large medical record

did not contain evidence of very many appointments with Dr. Peek, which renders

his opinion less persuasive. It was proper for the ALJ to discount portions of Dr.

Peeks’ statement. And he properly harmonized the other medical opinions in crafting

the RFC.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Mr.

Parish was not disabled. The ALJ properly evaluated Mr. Parish’s subjective

complaints and the medical opinions, and he did not err at Step Five. The case should

be dismissed, with prejudice.




                                         10
IT IS SO ORDERED this 21st day of June, 2021.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               11
